         Case 1:17-cv-02503-TFH Document 17 Filed 01/30/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                    )
 PROPERTY OF THE PEOPLE and RYAN
                                                    )
 NOAH SHAPIRO,
                                                    )
                                                    )
                       Plaintiffs,
                                                    )
                                                    ) Civil Action No. 17-2503 (TFH)
                        v.
                                                    )
                                                    )
 DEPARTMENT OF JUSTICE,
                                                    )
 DEPARTMENT OF HOMELAND
                                                    )
 SECURITY, and OFFICE OF THE
                                                    )
 DIRECTOR OF NATIONAL
                                                    )
 INTELLIGENCE,
                                                    )
                                                    )
                       Defendants.
                                                    )


                                     JOINT STATUS REPORT

       Pursuant to the Court’s November 28, 2018 Order, Plaintiffs Property of the People and

Ryan Noah Shapiro (collectively, the “Plaintiffs”) and Defendants Department of Justice,

Department of Homeland Security (“DHS”), and Office of the Director of National Intelligence

(“ODNI”) (collectively, the “Defendants”), by and through undersigned counsel, respectfully

submit this joint status report to update the Court concerning the status of the processing of

Plaintiffs’ Freedom of Information Act (“FOIA”) requests that are the subject of this action.

       Due to the lapse in appropriations and recent restoration of funding and resumption of

operations, Defendants are not currently able to provide a thorough status update and proposed

schedule. However, the undersigned Assistant United States Attorney and agency counsel for the

multiple Defendant agencies are working diligently to obtain the necessary information to confer

with Plaintiff’s counsel and prepare a comprehensive status report and proposed schedule.
          Case 1:17-cv-02503-TFH Document 17 Filed 01/30/19 Page 2 of 2



       In light of the foregoing, the parties respectfully request that they be permitted to file a

further joint status report on or before February 20, 2019.

Dated: January 30, 2019

                                              Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division

                                         By: /s/ Melanie D. Hendry
                                             Melanie D. Hendry
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2510
                                             melanie.hendry2@usdoj.gov

                                              Counsel for Defendants

                                              /s/ Jeffrey L. Light
                                              Jeffrey L. Light
                                              D.C. Bar #485360
                                              1712 Eye St., NW
                                              Suite 915
                                              Washington, DC 20006
                                              (202)277-6213
                                              Jeffrey@LawOfficeOfJeffreyLight.com

                                              Counsel for Plaintiffs




                                                 2
